JOHN B. Robbins, Judge, concurring. I agree to reverse and remand because, as noted in the majority opinion, appellant has an interest in the estate and is, therefore, an “interested person” who has standing to contest the decedent’s will. I do not, however, believe it is significant that the extent of the appellant’s interest in the testamentary trust was reduced by the second codicil. Insofar as the majority opinion relies on the change made by the second codicil in holding that appellant has standing, I must disagree, but concur in the result.